Exhibit 10.1

PACIFIC CAPITAL BANCORP

2010 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

This Restricted Stock Unit Agreement (“Agreement”) is dated as of
                    , 20     (the “Grant Date”), between Pacific Capital
Bancorp, a Delaware corporation (the “Company”) and                     
(“Participant”).

WITNESSETH:

WHEREAS, the Company has awarded Participant a right to receive shares of the
Company’s common stock (“Common Stock”), subject to the requirements set forth
in this Agreement pursuant to the terms and conditions of the Pacific Capital
Bancorp 2010 Equity Incentive Plan (the “Plan”).

NOW, THEREFORE, in consideration of the promises and as an inducement and
incentive to Participant to perform his or her duties and fulfill his or her
responsibilities on behalf of the Company and its Subsidiaries at the highest
level of dedication and competence, and other good and valuable consideration,
receipt of which is hereby acknowledged, the Company hereby awards to
Participant a right to receive              shares of Common Stock (the “RSUs”),
pursuant to the terms and subject to the conditions and restrictions set forth
in this Agreement and the Plan, and in connection with such award, the Company
and Participant hereby agree as follows:

AGREEMENT:

1. Vesting Requirements. The RSUs shall become vested in accordance with the
vesting requirements set forth Exhibit A (the “Vesting Requirements”).
Immediately upon vesting, the commensurate number of of RSUs shall be converted
to Common Stock on a one-unit for one-share basis and such Common Stock shall be
delivered to Participant as soon as reasonably practicable, subject to the
applicable tax withholding.

2. Termination of Employment. If Participant ceases to be employed by the
Company and/or a Subsidiary prior to completion of the Vesting Requirements,
Participant agrees that the RSUs awarded will be immediately and unconditionally
forfeited without any action required by Participant or the Company, to the
extent that the Vesting Requirements have not been met as of such cessation of
employment.

3. No Ownership Rights Prior to Issuance of Common Stock. Participant shall not
have any rights as a stockholder of the Company with respect to the shares of
Common Stock underlying the RSUs, including but not limited to the right to vote
or receive dividends with respect to such shares of Common Stock, until and
after the shares of Common Stock have been actually issued to Participant and
transferred on the books and records of the Company.

4. Withholding Taxes. Upon vesting pursuant to the Vesting Requirements,
Participant shall be entitled to receive the shares of Common Stock, less an
amount of shares of Common Stock with a Fair Market Value on the date of vesting
equal to the minimum required withholding obligation taking into account all
applicable federal, state, and local taxes, and Participant shall be entitled to
receive the net number of shares of Common Stock after



--------------------------------------------------------------------------------

withholding of shares for taxes. Notwithstanding the foregoing, prior to the
delivery of any shares of Common Stock, Participant may make adequate
arrangements with the Company to pay the applicable withholding taxes with cash
or other payroll withholding.

5. Delivery of Shares of Common Stock. As soon as reasonably practicable
following the date of vesting pursuant to the Vesting Requirements, the Company
shall cause to be delivered to Participant a stock certificate representing the
number of shares of Common Stock (net of tax withholding as provided in
Section 4) deliverable to Participant in accordance with the provisions of this
Agreement.

6. Nontransferability. Prior to their conversion into Common Stock, the RSUs may
not be sold, transferred, pledged, assigned, encumbered or otherwise alienated
or hypothecated otherwise than by will or by the laws of descent and
distribution, prior to such time as the shares of Common Stock have actually
been issued and delivered to Participant.

7. Acknowledgements. Participant acknowledges receipt of and understands and
agrees to the terms of the RSUs and the Plan. In addition to the above terms,
Participant understands and agrees to the following:

(a) Participant hereby acknowledges receipt of a copy of the Plan and agrees to
be bound by all of the terms and provisions thereof, including the terms and
provisions adopted after the date of this Agreement but prior to the completion
of the Vesting Requirements. If and to the extent that any provision contained
in this Agreement is inconsistent with the Plan, the Plan shall govern.

(b) Participant acknowledges that as of the date of this Agreement, the
Agreement and the Plan set forth the entire understanding between Participant
and the Company regarding the acquisition of shares of Common Stock underlying
the RSUs in the Company and supersedes all prior oral and written agreements
pertaining to the RSUs.

(c) Participant understands that the Company has reserved the right to amend or
terminate the Plan at any time, and that the award of RSUs under the Plan at one
time does not in any way obligate the Company or its Subsidiaries to grant
additional RSUs in any future year or in any given amount. Participant
acknowledges and understands that the RSUs are awarded in connection with
Participant’s status as an employee of his or her employer and, if Participant’s
employer is not the Company, can in no event be interpreted or understood to
mean that the Company is Participant’s employer or that there is an employment
relationship between Participant and the Company. Participant further
acknowledges and understands that Participant’s participation in the Plan is
voluntary and that the RSUs and any future RSUs under the Plan are wholly
discretionary in nature, the value of which do not form part of any normal or
expected compensation for any purposes, including, but not limited to,
calculating any termination, severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments, other than to the extent required by local law.

(d) Participant acknowledges and understands that the future value of the shares
of Common Stock acquired by Participant under the Plan is unknown and cannot be
predicted with certainty and that no claim or entitlement to compensation or
damages arises from the forfeiture of the RSUs or termination of the Plan or the
diminution in value of any shares of Common Stock acquired under the Plan and
Participant irrevocably releases the Company and its Subsidiaries from any such
claim that may arise.

 

2



--------------------------------------------------------------------------------

8. No Right to Continued Employment. Neither the RSUs nor any terms contained in
this Agreement shall confer upon Participant any expressed or implied right to
be retained in the service of Company or any Subsidiary for any period at all,
nor restrict in any way the right of Company or any such Subsidiary, which right
is hereby expressly reserved, to terminate his or her employment at any time
with or without cause. Participant acknowledges and agrees that any right to
receive delivery of shares of Common Stock is earned only by continuing as an
employee of Company or a Subsidiary at the will of Company or such Subsidiary,
or satisfaction of any other applicable terms and conditions contained in this
Agreement and the Plan, and not through the act of being hired, being granted
the RSUs or acquiring shares of Common Stock hereunder.

9. Compliance with Laws and Regulations. The award of the RSUs to Participant
and the obligation of the Company to deliver shares of Common Stock hereunder
shall be subject to (a) all applicable federal, state, and local and laws, rules
and regulations, and (b) any registration, qualification, approvals or other
requirements imposed by any government or regulatory agency or body which the
Company shall, in its sole discretion, determine to be necessary or applicable.
Moreover, shares of Common Stock shall not be delivered hereunder if such
delivery would be contrary to applicable law or the rules of any stock exchange.

10. Definitions. All capitalized terms that are used in this Agreement that are
not defined herein have the meanings defined in the Plan. In the event of a
conflict between the terms of the Plan and the terms of this Agreement, the
terms of the Plan shall prevail.

11. Notices. Any notice or other communication required or permitted hereunder
shall, if to the Company, be in accordance with the Plan, and, if to
Participant, be in writing and delivered in person or by registered or certified
mail or overnight courier, postage prepaid, addressed to Participant at his or
her last known address as set forth in the Company’s records.

12. Severability. If any of the provisions of this Agreement should be deemed
unenforceable, the remaining provisions shall remain in full force and effect.

13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, and any dispute arising out
of or in connection with the same shall be submitted to binding arbitration in
Santa Barbara, California before a single arbitrator in accordance with the
rules of arbitration of the American Arbitration Association.

14. Transferability of Agreement. This Agreement may not be transferred,
assigned, pledged or hypothecated by either party hereto, other than by
operation of law. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns, including, in the case of Participant, his or her estate, heirs,
executors, legatees, administrators, designated beneficiary and personal
representatives.

15. Counterparts. This Agreement has been executed in two counterparts, each of
which shall constitute one and the same instrument.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Pacific Capital Bancorp has caused this Agreement to be
executed and Participant has executed this Agreement, both as of the day and
year first written above.

 

PACIFIC CAPITAL BANCORP

By:

 

 

 

[Insert Title]

 

Agreed to this      day of                     , 20    .

 

Participant

 

4